Undercofler, Justice.
Appellant was convicted of the murder of his wife and sentenced to life imprisonment. Appellant’s counsel states in his brief, "The only error raised in this appeal is whether the court should have charged on the law of voluntary and involuntary manslaughter.” Appellant’s defense was accident. A review of the record shows the only issue was murder or accident. Therefore the trial court did not err as contended. The evidence is not set out in this opinion because it would serve no purpose other than in the decision of this case.

Judgment affirmed.


All the Justices concur.